Citation Nr: 0207083	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-44 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for stress fractures of 
the feet.

2.  Entitlement to service connection for a psychiatric 
disability.

(The issue of entitlement to service connection for a 
cervical spine disability, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center Fargo North Dakota, which denied the veteran's 
claims of entitlement to service connection for stress 
fractures of the feet and a psychiatric disability.  After 
issuance of the August 1995 rating decision, the claims 
folder was returned to the RO in Louisville, Kentucky. 

In September 2001, the Board remanded the veteran's claims of 
entitlement to service connection for residuals of stress 
fractures of the feet and a psychiatric disability to the 
Louisville, Kentucky RO for additional development.  That 
development has been completed and these issues are ready for 
final appellate review.  

As noted in the September 2001 remand, the veteran raised the 
issue of entitlement to service connection for a low back 
disability during an April 2000 hearing at the RO in 
Louisville, Kentucky.  As this issue has not been developed 
for appellate consideration, it is referred to the RO for 
appropriate action.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a cervical spine 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues of entitlement to service 
connection for stress fractures of the feet and a psychiatric 
disability have been obtained.

2.  The persuasive and probative medical evidence of record 
does not reflect that the veteran currently has stress 
fractures of the feet.

3.  The veteran's psychiatric disability is neither related 
to any event of active service nor to any symptoms of active 
service.


CONCLUSIONS OF LAW

1.  Stress fractures of the feet were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the appellant in this appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that the RO has notified the appellant of the evidence need 
to substantiate his claims as set forth in the statement of 
the case and supplemental statements of the case during the 
duration of the appeal.  In addition, the veteran gave 
testimony with respect to the disabilities on appeal during 
hearings at the RO in Louisville, Kentucky in January 1997 
and April 2000.  During the April 2000 hearing, the veteran 
indicated that he had undergone a physical examination in 
1975 while employed at the United States Postal Service 
(U.S.P.S.).  In a letter to the veteran, dated in October 
2001, the RO informed the veteran of the VCAA and also 
requested him to submit medical evidence establishing that he 
currently has stress fractures of the feet and a psychiatric 
disability which are etiologically related to his active 
service.  In that same letter, the RO requested that the 
appellant provide the dates and location of employment with 
U.S.P.S, to include the 1975 physical examination in order to 
enable them to obtain these records.  The veteran did not 
respond to the RO's request.  In light of the foregoing, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the appellant of the evidence 
needed to substantiate his claims for service connection for 
stress fractures of the feet and a psychiatric disability.  
The Board will proceed with appellate disposition on the 
merits.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.



Factual Background

The veteran contends, in essence, that he has stress 
fractures of the feet as a result of marching during boot 
camp in Paris Island, South Carolina.  He maintains that he 
was issued crutches while stationed in Panama.  He contends 
that his current psychiatric disability had its onset during 
active service.

Service medical records reflect that in December 1970, the 
veteran was seen for three large blisters on the bottom of 
his right foot.  In January 1972, the veteran claimed that he 
was sick, that he hated Guam and that he wanted to see a 
psychiatrist.  It was the opinion of the examining physician 
that he "was under the influence."  A January 1974 
separation examination report reflects that the veteran's 
feet and psychiatric system were normal. 

Private and VA post-medical evidence, dating from 1976-2000, 
are of record.  When examined by VA in February 1995, the 
examiner indicated that the veteran was a poor historian and 
that he gave a vague history of stress fractures of the feet.  
An examination of the feet was normal.  Diagnoses of a 
history of stress fractures of the feet, resolved, and 
alcohol abuse with elevated liver functions tests were 
recorded by the examining physician. 

A VA outpatient report, dated in April 1996, reflects a 
diagnosis of substance abuse.  

A VA hospitalization report, dating from May to June 1996, 
reflects that the veteran was hospitalized for polysubstance 
abuse.  Upon admission, the veteran gave a long-standing 
history of alcohol and substance abuse which began at age 
eighteen.  At discharge, pertinent diagnoses of alcohol and 
nicotine dependence, cannabis, opiate and cocaine abuse and 
substance induced anxiety disorder were recorded. 

A June 1997 private hospitalization report reflects that it 
was the fourth overall psychiatric admission for the veteran.  
At admission, the veteran's primary complaint was depression.  
It was noted that the veteran had a history of prior 
psychiatric hospitalizations for depression and substance 
abuse.  At discharge, diagnoses of dysthymic disorder, 
polysubstance abuse, alcohol dependence and antisocial traits 
were recorded. 

A VA general medical examination report, dated in February 
1998, reflects that the veteran had long-standing 
difficulties with alcohol and substance abuse.  The veteran 
reported drinking twelve cans of beer a day.  An impression 
of abuse of ethanol and other drugs was entered by the 
examining physician.

VA outpatient notes, dated in June 1998 and May 1999, reflect 
that the veteran was noted to have been depressed at times 
and that he had received treatment for alcohol abuse, 
respectively.

Laws and Regulations 

In this case, the veteran seeks entitlement to service 
connection for stress fractures of the feet and a psychiatric 
disability.  VA law and regulations generally provide that 
service connection may be established for injury or disease 
contracted in active service or for aggravation of a 
preexisting injury or disease during active service, see 38 
U.S.C.A. § 1110; for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service, 
see 38 C.F.R. § 3.303(d).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Under Section 1110, to establish service connection, there 
generally must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).
Service connection based on continuity of symptomatology may 
be established if the condition is observed during service or 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Analysis

The service medical records do not contain any complaints, 
signs, symptoms, or treatment that could have possibly been 
related to stress fractures of the feet or a psychiatric 
disability.  While the Board is cognizant of the veteran's 
assertions, the probative and persuasive evidence of record 
establishes that the veteran does not currently have stress 
fractures of the feet, or, in the alternative, when assuming 
that stress fractures of the feet are present, the evidence 
does not establish that they had their onset in service or 
that they are related to any treatment or symptoms of active 
service.  

Regarding the veteran's claim for service connection for a 
psychiatric disability, although a current diagnosis of a 
dysthymic disorder has been made, there is no competent 
evidence of record indicating that it had its onset in active 
service or that it is related to any treatment or symptoms of 
active service.  As noted previously in this decision, 
service medical records are negative for any clinical 
evidence of a psychiatric disability. 

Although the veteran has maintained in testimony during 
hearings, conducted in January 1997 and April 2000 at the RO 
in Louisville, Kentucky, that he currently has stress 
fractures of the feet as a result of marching during boot 
camp in Paris Island, South Carolina and a psychiatric 
disability which had its onset during active service, he is 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The medical evidence of record 
does not show that the veteran currently has stress fractures 
of the feet or that any currently diagnosed dysthymic 
disorder had its onset during service or is etiologically 
related to active service.  The preponderance of the evidence 
is against the claims for service connection for stress 
fractures of the feet and a psychiatric disability, so the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  Accordingly, service connection 
must be denied.  

Alcohol Abuse Disability

Both service medical records and post-service medical records 
reveal the presence of alcohol and substance abuse.  However, 
38 U.S.C.A. § 1110 states that "no compensation shall be paid 
if the disability is the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs." 

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit has held that the statutory 
provisions, when read in light of its legislative history, 
does not preclude a veteran from receiving compensation for 
alcohol or drug-related disabilities arising secondarily from 
a service-connected disability, or from using alcohol or 
drug-related disabilities as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001). However, in the 
present case, there is no evidence that the veteran's long-
standing alcohol or substance abuse is the result of his sole 
service-connected disability, bilateral hearing loss.



ORDER

Service connection for residuals of stress fractures of the 
feet is denied.

Service connection for a psychiatric disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

